                         Case 1:19-cv-00144-JRH-BKE Document 19 Filed 09/11/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  NICOLA FANNILE BROWN,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 119-144

                  ANDREW SAUL, Commissioner of
                  Social Security Administration,

                             Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of September 11, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court, and the Commissioner's final

                    decision is AFFIRMED. Judgment is entered in favor of ANDREW SAUL, Commissioner of

                    Social Security Administration, and this civil action stands CLOSED.




           09/11/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
